Exhibit 10.2

EXECUTION VERSION

AMENDMENT NO. 1 AND JOINDER TO SECOND AMENDED AND RESTATED

REVOLVING CREDIT AND TERM LOAN AGREEMENT

AMENDMENT NO. 1 AND JOINDER TO SECOND AMENDED AND RESTATED REVOLVING CREDIT AND
TERM LOAN AGREEMENT (this “Amendment”), dated as of June 30, 2010 (the “Consent
Date”), by and among (a) GENESEE & WYOMING INC., a Delaware corporation (“GWI”)
and RP ACQUISITION COMPANY TWO, a Delaware corporation (“RP” and, together with
GWI, each a “Domestic Borrower” and collectively, the “Domestic Borrowers”),
(b) QUEBEC GATINEAU RAILWAY INC., a corporation constituted under the laws of
Quebec, Canada (the “Canadian Borrower”), (c) GENESEE & WYOMING AUSTRALIA PTY
LTD (ACN 079 444 296), a proprietary limited company incorporated under the laws
of Australia (the “Australian Borrower”), (d) ROTTERDAM RAIL FEEDING B.V., a
private limited liability company constituted under the laws of the Netherlands
(the “European Borrower”), (e) the Subsidiaries of GWI listed on Schedule I to
the Credit Agreement (as defined below) as of the date hereof and any other
Person which may become a guarantor of the Obligations in accordance with
Section 9.14 of the Credit Agreement (collectively, the “U.S. Guarantors”),
(f) GENESEE & WYOMING CANADA INC., MIRABEL RAILWAY INC., HURON CENTRAL RAILWAY
INC., ST. LAWRENCE & ATLANTIC RAILROAD (QUEBEC) INC., SERVICES FERROVIAIRES DE
L’ESTUAIRE and WESTERN LABRADOR RAIL SERVICES INC. (collectively, the “Canadian
Guarantors”), (g) GENESEE & WYOMING C.V., GWI HOLDINGS B.V., and BELGIUM RAIL
FEEDING BVBA (collectively, the “European Guarantors”), (h) GWI HOLDINGS PTY LTD
(ACN 094 819 806), VIPER LINE PTY LIMITED (ACN 092 437 691), SA RAIL PTY LIMITED
(ACN 077 946 340), GENESEE AND WYOMING AUSTRALIA EASTERN PTY LTD. (ACN 142 367
280) and GWI HOLDINGS NO. 2 PTY LTD. (ACN 132 989 998) (collectively, the
“Australian Guarantors”), (i) any other Person which may become a guarantor of
the Foreign Obligations in accordance with Section 9.14 of the Credit Agreement
(together with the Canadian Guarantors, the European Guarantors and the
Australian Guarantors, the “Foreign Guarantors” and, together with the U.S.
Guarantors, the “Guarantors” and, together with the Borrowers, the “Loan
Parties”), (j) BANK OF AMERICA, N.A., a national banking association and the
other lending institutions party to the Credit Agreement (the “Lenders”), and
(k) BANK OF AMERICA, N.A., as administrative agent for the Lenders (acting in
such capacity, the “Administrative Agent”).

WHEREAS, the Loan Parties, the Lenders, and the Administrative Agent are parties
to that certain Second Amended and Restated Revolving Credit and Term Loan
Agreement, dated as of August 8, 2008 (as the same may be amended, amended and
restated or otherwise modified and in effect from time to time, the “Credit
Agreement”);

WHEREAS, the Loan Parties desire to amend certain provisions of the Credit
Agreement as provided more fully herein;

WHEREAS, RP desires to join the Credit Agreement as a Borrower thereunder as
provided more fully herein;



--------------------------------------------------------------------------------

WHEREAS, the Required Lenders have agreed to amend such provisions as provided
more fully herein;

NOW THEREFORE, in consideration of the mutual agreements contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Definitions. Unless otherwise defined herein, capitalized terms used
herein shall have the meanings provided therefor in the Credit Agreement.

SECTION 2. Amendments to the Credit Agreement.

2.01. Amendment to Section 1.1 (Defined Terms). Section 1.1 of the Credit
Agreement is hereby amended by deleting the pricing grid contained in the
definition for “Applicable Margin” in its entirety and substituting in lieu
thereof the following:

 

Level

  

Funded Debt to

EBITDAR

Ratio

   Base Rate,
Canadian Base
Rate, Euro Base
Rate, Australian
Base Rate
Applicable
Margin     LIBOR Rate,
Letter of  Credit
Applicable
Margin     Commitment
Fee Rate  

I

   Greater than or equal to 3.00 to 1.00    1.500 %    2.500 %    0.500 % 

II

   Greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00    1.250 % 
  2.250 %    0.400 % 

III

   Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00    1.000 % 
  2.000 %    0.300 % 

IV

   Less than 2.00 to 1.00    0.750 %    1.750 %    0.250 % 

2.02. Amendment to Section 1.1 (Defined Terms). Section 1.1 of the Credit
Agreement is hereby amended by deleting the definition for “Australian
Guarantors” contained therein in its entirety and substituting in lieu thereof
the following:

Australian Guarantors. The “Australian Guarantors” as defined in the preamble
and any other Restricted Subsidiary organized under the laws of any state or
territory of the Commonwealth of Australia or the federal laws of the
Commonwealth of Australia that has executed an Instrument of Adherence
(Guaranty) in accordance with §9.14.

 

-2-



--------------------------------------------------------------------------------

2.03. Amendment to Section 1.1 (Defined Terms). Section 1.1 of the Credit
Agreement is hereby amended by deleting the definition for “Canadian Guarantors”
contained therein in its entirety and substituting in lieu thereof the
following:

Canadian Guarantors. The “Canadian Guarantors” as defined in the preamble and
any other Restricted Subsidiary organized under the laws of any province or
territory of Canada or the federal laws of Canada that has executed an
Instrument of Adherence (Guaranty) in accordance with §9.14.

2.04. Amendment to Section 1.1 (Defined Terms). Section 1.1 of the Credit
Agreement is hereby amended by deleting the definition for “Consolidated EBITDA”
contained therein in its entirety and substituting in lieu thereof the
following:

Consolidated EBITDA. For any fiscal period of the Borrowers and their Restricted
Subsidiaries, an amount equal to the sum of (a) Consolidated Net Income for such
fiscal period, plus in each case, to the extent deducted in computing
Consolidated Net Income and without duplication, (b) Consolidated Total Interest
Expense for such fiscal period, (c) income tax expense for such fiscal period,
(d) the aggregate amount of depreciation and amortization for such fiscal
period, (e) all losses from the sale of assets of the Borrowers and their
Restricted Subsidiaries (except to the extent the losses from sales of assets
are related to sales of assets purchased during the fiscal period), (f) non-cash
compensation expense, and (g) transaction costs in connection with the
Australian Acquisition (whether or not consummated) in an aggregate amount not
to exceed $25,000,000, minus (h) to the extent included in computing
Consolidated Net Income, all gains from the sale of assets of the Borrowers and
their Restricted Subsidiaries (except to the extent the gains from sales of
assets are related to sales of assets purchased during such fiscal period).

2.05. Amendment to Section 1.1 (Defined Terms). Section 1.1 of the Credit
Agreement is hereby further amended by deleting the definition for “Consolidated
EBITDAR” contained therein in its entirety and substituting in lieu thereof the
following:

Consolidated EBITDAR. For any fiscal period of the Borrowers and their
Restricted Subsidiaries, an amount equal to the sum of (a) Consolidated EBITDA
for such fiscal period (which shall include EBITDA of the businesses acquired by
the Borrowers or any of their Restricted Subsidiaries through Permitted
Acquisitions or the Australian Acquisition during such fiscal period (each an
“Acquired Business”), or the Restricted Subsidiaries acquired or formed during
such fiscal period (each a “New Subsidiary”); in each case, on a pro forma basis
in an amount such that the actual EBITDA of such Acquired Business or New
Subsidiary included in such period plus the amount of pro forma EBITDA of such
Acquired Business or New Subsidiary included in such period (the “Pro Forma
EBITDA”) equals one year of EBITDA credit; provided that, (i) such calculations
shall be made with reference to the audited financial statements of such
Acquired Businesses or New Subsidiaries for the most recent fiscal year ended of
such Acquired Businesses or New Subsidiaries and any unaudited quarterly
statements which have been received since the most recent fiscal year ended of
such Acquired Business or New Subsidiaries, or (ii) in the event that there are
only unaudited financial

 

-3-



--------------------------------------------------------------------------------

results or no financial results available with respect to such Acquired
Businesses or New Subsidiaries, such calculations shall be made with reference
to other acceptable financial statements or reasonable estimates of such past
performance made by the Borrowers based on existing data and other available
information, such financial statements or, as the case may be, estimates to be
agreed upon by the Borrowers and the Administrative Agent and, with respect to
Permitted Acquisitions for which the total consideration (other than
consideration in the form of Capital Stock of any Borrower or any Restricted
Subsidiary) therefor exceeds $100,000,000 (or in the event that the pro forma
financial statements delivered pursuant to §10.5.2(ii) demonstrate a pro forma
Funded Debt to EBITDAR Ratio less than or equal to 3.00 to 1, $150,000,000), the
Required Lenders), plus (b) to the extent deducted in computing Consolidated Net
Income, all payments and rental charges made by any of the Borrowers or any of
their Restricted Subsidiaries (including any Acquired Business or New
Subsidiary) during such fiscal period in respect to operating leases plus
(c) expenses for such fiscal period with respect to Permitted Acquisitions or
the Australian Acquisition which are (i) discontinued upon the effective date of
such Permitted Acquisition or the Australian Acquisition or within sixty days
thereof, (ii) approved by the Administrative Agent (which approval shall not be
unreasonably withheld) and (iii) otherwise consistent with Regulation S-X plus
(d) solely in respect of the Australian Acquisition, pro forma cost savings in
an aggregate amount not to exceed $4,500,000 and approved in writing by the
Administrative Agent. By way of example only, Pro Forma EBITDA of an Acquired
Subsidiary or a New Subsidiary would be determined, at any time during the first
four fiscal quarters following a Permitted Acquisition, the Australian
Acquisition or the formation of a New Subsidiary, by multiplying (A) the annual
pro forma EBITDA of such Person determined at the time of such acquisition or
formation by (B) a fraction, the numerator of which equals 365 minus the number
of days elapsed from the closing date of such acquisition or formation to the
applicable date of determination, and the denominator of which equals 365.

2.06. Amendment to Section 1.1 (Defined Terms). Section 1.1 of the Credit
Agreement is hereby amended by deleting the definition for “European Guarantors”
contained therein in its entirety and substituting in lieu thereof the
following:

European Guarantors. The “European Guarantors” as defined in the preamble and
any other Restricted Subsidiary organized under the laws of the Netherlands that
has executed an Instrument of Adherence (Guaranty) in accordance with §9.14.

2.07. Amendment to Section 1.1 (Defined Terms). Section 1.1 of the Credit
Agreement is hereby further amended by inserting in the definition of
“Guarantors” after the text “GWI,” the text “RP,”.

2.08. Amendment to Section 1.1 (Definitions). Section 1.1 of the Credit
Agreement is hereby further amended by deleting the definition for “U.S.
Borrower” contained therein in its entirety and substituting in lieu thereof in
the appropriate alphabetical order the following:

Domestic Borrower and Domestic Borrowers. Each of GWI and RP, individually, and
GWI and RP, collectively.

 

-4-



--------------------------------------------------------------------------------

2.09. Amendment to Section 1.1 (Definitions). Section 1.1 of the Credit
Agreement is hereby further amended by inserting the following new definitions
in the appropriate alphabetical order:

APT. Asia Pacific Transport Pty Ltd, a proprietary limited company organized
under the laws of Australia.

AustralAsia. AustralAsia Railway Corporation.

Australian Acquisition. The acquisition by Australian Newco, or another direct
subsidiary of GWALP, of the assets of APT and FreightLink and related companies
for an aggregate purchase price anticipated to be AUD334,000,000 plus
transaction costs in connection therewith in an aggregate amount not to exceed
AUD27,000,000 but in any event not to exceed AUD365,000,000 in the aggregate.

Australian Acquisition BSA. The Business Sale Agreement entered into by and
among Australian Newco, GWI, APT and FreightLink in connection with the
Australian Acquisition.

Australian Consolidated Group. The Australian Borrower, the Australian
Guarantors, and their Restricted Subsidiaries and Unrestricted Subsidiaries that
are consolidated into a single entity for tax purposes.

Australian Newco. GWA (North) Pty Ltd, a proprietary limited company organized
under the laws of Australia, which shall be a Restricted Subsidiary.

Australian Restricted Subsidiary. Each Australian Guarantor and any other
Restricted Subsidiary organized under the laws of any state or territory of the
Commonwealth of Australia or the federal laws of the Commonwealth of Australia
that has not executed an Instrument of Adherence (Guaranty) in accordance with
§9.14 as a result of a legal impediment or an adverse tax impact to GWI and its
Subsidiaries with respect to such Restricted Subsidiary providing a Guaranty as
determined by the Borrowers and any Agent.

Australian Tax Sharing Agreement. That certain agreement, by and among the
members of the Australian Consolidated Group which provides, among other things,
that (a) each member of the Australian Consolidated Group shall not be required
to pay more than its pro rata share of taxes that it would be required to pay on
an individual basis and (b) GWALP shall have the ability to distribute any tax
refunds or other benefits to other members of the Australian Consolidated Group
in amounts consistent with the payments made by such other members.

Australian Term Loan. See §33.

Canadian Restricted Subsidiary. Each Canadian Guarantor and any other Restricted
Subsidiary organized under the laws of any province or territory of Canada or
the federal laws of Canada that has not executed an Instrument of Adherence
(Guaranty) in accordance with §9.14 as a result of a legal impediment or an
adverse tax impact to GWI and its Subsidiaries with respect to such Restricted
Subsidiary providing a Guaranty as determined by the Borrowers and any Agent.

 

-5-



--------------------------------------------------------------------------------

European Restricted Subsidiary. Each European Guarantor and any other Restricted
Subsidiary organized under the laws of the Netherlands that has not executed an
Instrument of Adherence (Guaranty) in accordance with §9.14 as a result of a
legal impediment or an adverse tax impact to GWI and its Subsidiaries with
respect to such Restricted Subsidiary providing a Guaranty as determined by the
Borrowers and any Agent.

FreightLink. FreightLink Pty Ltd, a proprietary limited company organized under
the laws of Australia.

GWALP. Genesee & Wyoming Australia LP, a limited partnership to be formed under
the laws of Australia.

RP. RP Acquisition Company Two, a Delaware corporation.

2.10. Amendment to Section 2.10 (Reallocation of Commitments). Section 2.10 of
the Credit Agreement is hereby amended by inserting in clause (b)(iii) contained
therein immediately following the text “§27.2”, the text “or §33”.

2.11. Amendment to Section 5.1.1 (Letters of Credit). Section 5.1.1(a) of the
Credit Agreement is hereby amended by substituting, in the parenthetical
beginning on the seventh line of said Section 5.1.1(a) the phrase “or
Subsidiaries of GWI” for the phrase “or its Subsidiaries”.

2.12. Amendment to Section 7 (Guaranty). Section 7 of the Credit Agreement is
hereby amended by (a) replacing each occurrence of the text “GWI” in such
Section 7 with the text “the Domestic Borrowers” or “each of the Domestic
Borrowers” as the context requires and (b) deleting in clause (a)(i) of
Section 7.1 the first parenthetical contained therein and substituting in lieu
thereof the following: “(solely with respect to the Obligations of the other
Domestic Borrower, the Canadian Borrower, the Australian Borrower and the
European Borrower)”.

2.13. Amendment to Section 8.14 (Use of Proceeds). Section 8.14 of the Credit
Agreement is hereby amended by inserting in the first sentence thereof after the
text “Permitted Acquisitions,” the text “the Australian Acquisition,”.

2.14. Amendment to Section 10.1 (Restrictions on Indebtedness). Section 10.1 of
the Credit Agreement is hereby amended by deleting clause (f) in its entirety
and substituting in lieu thereof the following:

(f) Indebtedness incurred (other than under this Credit Agreement) or assumed in
connection with the acquisition after the date hereof of any real or personal
property by the Borrowers or their Restricted Subsidiaries (including
Indebtedness in respect of Capitalized Leases), provided that the aggregate
principal amount of such Indebtedness of (i) the Domestic Borrowers and the

 

-6-



--------------------------------------------------------------------------------

other U.S. Loan Parties shall not exceed the amount of $45,000,000 at any one
time, (ii) the Canadian Borrower and the Canadian Restricted Subsidiaries shall
not exceed the aggregate amount of $10,000,000 at any one time, (iii) the
European Borrower and the European Restricted Subsidiaries shall not exceed the
amount of $5,000,000 at any one time, and (iv) the Australian Borrower and the
Australian Restricted Subsidiaries shall not exceed the aggregate amount of
$15,000,000 at any one time;

2.15. Amendment to Section 10.1 (Restrictions on Indebtedness). Section 10.1 of
the Credit Agreement is hereby further amended by deleting clause (h) contained
therein and substituting in lieu thereof the following:

(h) Indebtedness of any Loan Party to any other Loan Party, provided that the
aggregate amount of any Indebtedness from any Foreign Loan Party to any U.S.
Loan Party (other than Indebtedness permitted pursuant to §10.1(o)), together
with, without duplication, Investments by any U.S. Loan Party in any Foreign
Loan Party permitted under §10.3(i), shall not exceed $275,000,000; provided
that to the extent such amount exceeds $260,000,000, such excess shall be solely
in respect of currency fluctuations; provided, further, that any amount received
by a U.S. Loan Party that reduces the amount of Indebtedness in respect of the
Australian Acquisition shall reduce such $275,000,000 amount on a
dollar-for-dollar basis until such amount is permanently reduced to
$125,000,000;

2.16. Amendment to Section 10.1 (Restrictions on Indebtedness). Section 10.1 of
the Credit Agreement is hereby further amended by (i) deleting at the end of
clause (m) thereof the word “and”, (ii) deleting at the end of clause
(n) therein the period and substituting in lieu thereof a semi-colon, and
(iii) inserting the following new clauses (o), (p) and (q) immediately after
clause (n) contained therein:

(o) Indebtedness of the European Borrower to GWI in an aggregate outstanding
amount not to exceed $8,500,000;

(p) obligations among the members of the Australian Consolidated Group under the
Australian Tax Sharing Agreement; and

(q) Indebtedness of Australian Newco in favor of AustralAsia; provided that the
present value of such Indebtedness shall not exceed $5,000,000 in the aggregate
at any time.

2.17. Amendment to Section 10.2 (Restrictions on Liens). Section 10.2 of the
Credit Agreement is hereby amended by (i) deleting at the end of clause
(l) thereof the word “and”, (ii) deleting at the end of clause (m) therein the
period and substituting in lieu thereof a semi-colon, and (iii) inserting the
following new clauses (n) and (o) immediately after clause (m) contained
therein:

(n) first priority Liens granted by Australian Newco in favor of RP and the
Australian Borrower, respectively, securing the intercompany loans by RP and the
Australian Borrower, respectively, to the Australian Newco in connection with

 

-7-



--------------------------------------------------------------------------------

the Australian Acquisition; provided that the Administrative Agent shall have
received evidence reasonably satisfactory to the Administrative Agent that such
Liens are first priority and have been perfected as necessary under Australian
law; and

(o) Liens granted by Australian Newco in favor of AustralAsia in connection with
Indebtedness permitted pursuant to §10.1(q); provided that such Liens are
subordinated to the Liens permitted pursuant to §10.2(n) and evidence reasonably
satisfactory to the Administrative Agent of such subordination shall have been
provided to the Administrative Agent.

2.18. Amendment to Section 10.3 (Restrictions on Investments). Section 10.3 of
the Credit Agreement is hereby amended by deleting clause (i) thereof in its
entirety and substituting in lieu thereof the following:

(i) other Investments by the Borrowers and their Restricted Subsidiaries,
provided that (A) the aggregate amount of such Investments, together with,
without duplication, any Indebtedness from any Foreign Loan Party to any U.S.
Loan Party permitted under §10.1(h), do not exceed $275,000,000 at any time
outstanding; provided that to the extent such amount exceeds $260,000,000, such
excess shall be solely in respect of currency fluctuations and (B) no Default or
Event of Default shall have occurred and be continuing at the time such
Investment is made or would result therefrom; provided, however, that any amount
received by a U.S. Loan Party that reduces the amount of Investments in respect
of the Australian Acquisition shall reduce such $275,000,000 amount on a
dollar-for-dollar basis until such amount is permanently reduced to
$125,000,000.

2.19. Amendment to Section 10.3 (Restrictions on Investments). Section 10.3 of
the Credit Agreement is hereby further amended by (i) deleting at the end of
clause (h) thereof the word “and”, (ii) deleting the period at the end of clause
(i) therein and substituting in lieu thereof the text “; and”, and
(iii) inserting the following new clauses (j), (k) and (l) immediately after
clause (i) contained therein:

(j) Investments by the members of the Australian Consolidated Group in other
members of the Australian Consolidated Group in respect of obligations under the
Australian Tax Sharing Agreement;

(k) Investments made by (A) any U.S. Loan Party in any other U.S. Loan Party,
(B) any Foreign Loan Party in any other Foreign Loan Party, (C) any non-Loan
Party in any Loan Party or (D) any non-Loan Party in any other non-Loan Party;
and

(l) Investments in the form of a guaranty by GWI of Australian Newco’s
obligations under the Australian Acquisition BSA; provided that GWI’s liability
under such guaranty shall be limited to an aggregate amount not to exceed
$200,000,000.

 

-8-



--------------------------------------------------------------------------------

2.20. Amendment to Section 10.4 (Distribution and Restricted Payments).
Section 10.4 of the Credit Agreement is hereby amended by (i) re-lettering
clause (c) contained therein as clause “(d)” and (ii) inserting at the end of
clause (b) contained therein the following new clause (c): “, (c) the members of
the Australian Consolidated Group may make Restricted Payments to other members
of the Australian Consolidated Group in respect of obligations under the
Australian Tax Sharing Agreement”.

2.21. Amendment to Section 10.5.2 (Permitted Acquisitions). Section 10.5.2 of
the Credit Agreement is hereby amended by (i) deleting at the end of clause
(d)(v) thereof the word “and”, (ii) deleting the period at the end of clause
(e) therein and substituting in lieu thereof the text “; and”, and
(iii) inserting the following new clause (f) immediately after clause
(e) contained therein:

(f) the Australian Acquisition.

2.22. Amendment to Section 10.5.3 (Disposition of Assets). Section 10.5.3 of the
Credit Agreement is hereby amended by inserting in clause (a) in the first
sentence thereof after the text “Corporate Restructuring” and before the text
“or”, the text “or the Australian Acquisition”.

2.23. Amendment to Section 10.12 (Restrictions on Negative Pledges and Upstream
Limitations). Section 10.12 of the Credit Agreement is hereby amended by
(a) deleting in the third to last line thereof the text “and” prior to the text
“(ii)” and (b) inserting prior to the period at the end of such Section the
following: “, and (iii) restrictions contained in the documentation relating to
the Australian Acquisition and/or financings in connection therewith.”

2.24. Amendment to Credit Agreement. The Credit Agreement is hereby further
amended by inserting the following new Section 33 immediately following
Section 32 contained therein:

33. AUSTRALIAN INCREASE.

Notwithstanding anything in this Credit Agreement to the contrary, each of the
Lenders agrees that at any time following the Closing Date and so long as a
Default or Event of Default shall not have occurred and be continuing or would
result therefrom, the Australian Borrower may, on not more than two occasions
request, by notice to the Administrative Agent and the Australian Agent, that
the Aggregate Australian Commitments be increased and/or a term loan be made to
the Australian Borrower (the “Australian Term Loan”) in an aggregate amount of
up to $50,000,000; provided that any such request for an increase shall be in a
minimum amount of $15,000,000; and provided, further, that after giving pro
forma effect to such increase, all covenants contained in §11 would have been
satisfied on a pro forma basis as at the end of and for the most recent fiscal
quarter. The Administrative Agent shall have the right to solicit additional
financial institutions to become Lenders for purposes of this Credit Agreement
or to encourage any Lender to increase its Aggregate Australian Commitment or
join in the making of the Australian Term Loan, provided that (a) each financial
institution that

 

-9-



--------------------------------------------------------------------------------

becomes a Lender shall be approved by the Administrative Agent, such approval
not to be unreasonably withheld, and shall agree to become a party to, and shall
assume and agree to be bound by, this Credit Agreement, subject to all terms and
conditions hereof; (b) the Administrative Agent shall have no obligation to the
Australian Borrower or to any Lender to solicit additional financial
institutions or any Lender pursuant to this §33; (c) no Lender shall have an
obligation to the Borrowers, the Administrative Agent or any other Lender to
increase its Aggregate Australian Commitment or its Commitment Percentage or to
make the Australian Term Loan to the Australian Borrower; and (d) in no event
shall any increase in the Aggregate Australian Commitment or amounts borrowed as
an Australian Term Loan under this §33, combined with any increase in the
Aggregate Domestic Revolving Loan Commitments or amounts borrowed as an
Additional Term Loan pursuant to §27.2 hereof, exceed $100,000,000 in the
aggregate. Any such increase in the Aggregate Australian Commitment shall be on
substantially similar terms as the existing Aggregate Australian Commitment.
Each of the Lenders agrees that upon the addition of any Lender, the increase in
the Aggregate Australian Commitment of any Lender or the making of the
Australian Term Loan to the Australian Borrower, the Administrative Agent may,
without the further consent of the Lenders, amend Schedule II and the Commitment
Percentages set forth therein to reflect the inclusion of such addition or
increase in the total Commitment amount and may amend the Credit Agreement and
the other Loan Documents to make such conforming changes to the Credit Agreement
and the other Loan Documents as the Administrative Agent may determine are
necessary to accomplish the increase in the Aggregate Australian Commitment
and/or addition of the Australian Term Loan and the adjustments to the
Commitment Percentages and the assignability provisions relating thereto. The
Administrative Agent agrees to provide to the Lenders and the Borrowers an
executed copy of any amendments made pursuant to this §33. For the avoidance of
doubt, (i) any increase in the Aggregate Australian Commitment or amounts
borrowed as an Australian Term Loan shall be in lieu of any increase in the
Aggregate Domestic Revolving Loan Commitments or amounts borrowed as an
Additional Term Loan pursuant to §27.2 hereof on a dollar-for-dollar basis, and
(ii) any increase in an amount in excess of $50,000,000 in the Aggregate
Domestic Revolving Loan Commitments or amounts borrowed as an Additional Term
Loan pursuant to §27.2 hereof shall be in lieu of any increase in the Aggregate
Australian Commitments or amounts borrowed as an Australian Term Loan on a
dollar-for-dollar basis.

2.25. Amendment to Credit Agreement. The preamble to the Credit Agreement is
hereby amended by deleting in clause (d) thereof the text “and, together with
the U.S. Borrower, the Canadian Borrower and the Australian Borrower, the
“Borrowers”.

2.26. Amendment to Credit Agreement. The Credit Agreement is hereby further
amended by replacing each occurrence of the term “U.S. Borrower” contained in
the following definitions or Sections of the Credit Agreement with the term
“Domestic Borrower”: “Applicable Borrower”, “Borrowers”, “Conversion Request”,
“Domestic Revolving Loans”, “Domestic Revolving Loan Commitment”, “Domestic
Swingline Loan”, “Total Domestic Revolver Exposure”, “U.S. Loan Party”, “U.S.
Obligations”, Sections 2.1, 2.2, 2.4, 2.6, 2.7, 2.8, 2.9, 4.3.1, 5.1, 6.2.1(a),
6.2.2, 6.7, 9.2.1, 9.6, 10.6, 10.12, and 20.3.

 

-10-



--------------------------------------------------------------------------------

2.27. Amendment to Credit Agreement. Immediately after giving effect to the
amendment contained in Section 2.26 above, the Credit Agreement shall be further
amended by replacing each occurrence of the term “U.S. Borrower” contained in
the Credit Agreement with the term “GWI”.

SECTION 3. Joinder of RP. RP hereby agrees to become a Domestic Borrower under,
and does hereby join as a Domestic Borrower, and become a party to, the Credit
Agreement, assuming all of the obligations and liabilities of a Domestic
Borrower, including, without limitation, joint and several liability for all of
the Obligations pursuant to and in accordance with §7 of the Credit Agreement,
and agrees to become bound by each of the representations and warranties,
covenants and Defaults and Events of Default set forth therein.

SECTION 4. Acknowledgement. Each party hereto acknowledges and agrees that the
Amendment No. 1 to Second Amended and Restated Revolving Credit and Term Loan
Agreement, dated as of May 27, 2010, by and among the Loan Parties, the Lenders
and the Administrative Agent is of no further force and effect.

SECTION 5. Representations and Warranties. The Loan Parties hereby represent and
warrant to the Lenders and the Administrative Agent as follows:

(a) Representations and Warranties in the Credit Agreement. The representations
and warranties of the Loan Parties contained in the Credit Agreement, the other
Loan Documents or in any document or instrument delivered pursuant to or in
connection with the Credit Agreement were true and correct in all material
respects as of the date when made and continue to be true and correct in all
material respects on the date hereof, except to the extent of changes resulting
from transactions contemplated or permitted by the Credit Agreement, as amended
by this Amendment, and the other Loan Documents and changes occurring in the
ordinary course of business that singly or in the aggregate are not materially
adverse to the Agents and the Lenders, or the extent that such representations
and warranties relate expressly to an earlier date.

(b) Ratification, Etc. Except as expressly amended hereby, the Credit Agreement,
the other Loan Documents and all documents, instruments and agreements related
thereto, are hereby ratified and confirmed in all respects and shall continue in
full force and effect. The Credit Agreement, together with this Amendment, shall
be read and construed as a single agreement. All references in the Loan
Documents to the Credit Agreement or any other Loan Document shall hereafter
refer to the Credit Agreement or any other Loan Document as amended hereby.

(c) Authority, Etc. The execution and delivery by each of the Loan Parties of
this Amendment and the performance by each of the Loan Parties of all of their
agreements and obligations under the Credit Agreement as amended and the other
Loan Documents hereby are (i) within the corporate or other authority of each of
the Loan Parties, (ii) have been duly authorized by all necessary corporate or
other proceedings on the part of the Loan Parties, (iii) do not and will not
conflict with or result in any breach or contravention of any provision of law,
statute, rule or regulation to which any such Loan Party is subject or any
judgment, order, writ, injunction, license or permit applicable to any such Loan
Party unless such conflict, breach or

 

-11-



--------------------------------------------------------------------------------

contravention would not have a Material Adverse Effect and (iv) do not conflict
with any provision of the Governing Documents of, or any agreement or other
material instrument binding upon, any such Loan Party.

(d) Enforceability of Obligations. This Amendment and the Credit Agreement as
amended and the other Loan Documents hereby constitute the legal, valid and
binding obligations of the Borrowers and the Guarantors enforceable against the
Borrowers and the Guarantors in accordance with their terms and provisions,
except as enforceability is limited by the effects of any Debtor Relief Laws or,
solely in respect of the European Borrower or any European Guarantor, the Debtor
Relief Reservations, and except to the extent that availability of the remedy of
specific performance or injunctive relief is subject to the discretion of the
court before which any proceeding therefor may be brought.

(e) No Default. No Default or Event of Default has occurred and is continuing.

SECTION 6. Conditions to Effectiveness.

6.01. Effectiveness as of June 8, 2010. Sections 1, 4, 5, 6 and 7 of this
Amendment, and the amendments to the Credit Agreement contained in Sections
2.02, 2.03, 2.04, 2.06, 2.09, 2.11, 2.16 (solely with respect to clause
(p) contained therein), 2.19, 2.20 and 2.23 of this Amendment, shall be
effective as of June 8, 2010 upon the satisfaction of the following conditions:

(a) execution and delivery of an original counterpart of this Amendment by the
Loan Parties, the Administrative Agent and the Required Lenders;

(b) execution and delivery of an amendment to that certain letter agreement
dated as of June 17, 2010 (as amended, the “Amendment Fee Letter”), by and among
Banc of America Securities LLC, Bank of America, N.A. and GWI;

(c) the Borrowers shall have paid the Administrative Agent, for the account of
the Consenting Lenders (as defined in the Amendment Fee Letter), that portion of
the Amendment Fee (as defined in the Amendment Fee Letter) due on the Consent
Date (as defined in the Amendment Fee Letter); and

(d) the representations and warranties contained in Section 5 of this Amendment
shall be true and correct as of the Consent Date.

6.02. Effectiveness as of the Acquisition Amendments Effective Date. The
remaining Sections contained in this Amendment shall be effective upon the
satisfaction of the following conditions which shall occur no later than
October 31, 2010 (the date on which such conditions have been satisfied being
referred to herein as the “Acquisition Amendments Effective Date”):

(a) the closing of the Australian Acquisition;

 

-12-



--------------------------------------------------------------------------------

(b) the representations and warranties contained in Section 5 of this Amendment
shall be true and correct as of the Acquisition Amendments Effective Date;

(c) the Administrative Agent shall have received a copy certified by an
authorized officer of GWI to be true, complete and correct of the Australian
Acquisition BSA (including all exhibits and schedules thereto and any amendments
or modifications of, or side letters relating thereto), and the Administrative
Agent shall be reasonably satisfied with (x) the obligations of Australian Newco
and GWI thereunder, including any indemnification and damages provisions, and
(y) the conditions to effectiveness set forth therein;

(d) no Default or Event of Default shall exist immediately prior to the
consummation of the Australian Acquisition or would result therefrom;

(e) GWI shall have demonstrated to the reasonable satisfaction of the
Administrative Agent (based on, among other things, operating and financial
projections and pro forma financial statements delivered to the Administrative
Agent and certified by the chief financial officer of GWI) that, after giving
pro forma effect to the Australian Acquisition and the incurrence of any
Indebtedness in connection therewith, the pro forma Funded Debt to EBITDAR Ratio
as at the end of and for the second fiscal quarter of fiscal year 2010 is less
than 3.20:1.00;

(f) the Borrowers shall have formed GWALP, GWI International B.V., Australian
Newco, and GWA (Alice) Pty Ltd., each of which shall have become a Foreign
Guarantor pursuant to an Instrument of Adherence (Guaranty) and otherwise
complied with the provisions of Section 9.14 of the Credit Agreement (unless
such entity has been dissolved prior to the Acquisition Amendments Effective
Date in accordance with the Credit Agreement);

(g) the Administrative Agent shall have received from RP (a) a copy, certified
by a duly authorized officer of RP to be true and complete and in full force and
effect on the Acquisition Amendments Effective Date, of each of the Governing
Documents of RP as in effect on such date of certification and (b) a certificate
of good standing from the state of incorporation of RP, all in form and
substance satisfactory to the Administrative Agent and its counsel;

(h) all corporate or other action necessary for the valid execution, delivery
and performance by RP of the Credit Agreement and the other Loan Documents to
which it is or is to become a party shall have been duly and effectively taken,
and evidence thereof shall have been provided to the Administrative Agent;

(i) the Administrative Agent shall have received from RP an incumbency
certificate, dated as of the Acquisition Amendments Effective Date, signed by a
duly authorized officer of RP, and giving the name and bearing a specimen
signature of each individual who shall be authorized: (a) to sign, in the name
and on behalf of RP, each of the Loan Documents to which RP is or is to become a
party; (b) to make Loan Requests, Conversion Requests and to apply for Letters
of Credit, in each case to the extent applicable; and (c) to give notices and to
take other action on its behalf under the Loan Documents;

 

-13-



--------------------------------------------------------------------------------

(j) RP shall have executed and delivered to the Administrative Agent allonges to
each of the applicable Notes which shall be satisfactory to the Administrative
Agent in all respects;

(k) the Administrative Agent shall have received a favorable legal opinion from
(i) Simpson Thacher & Bartlett LLP, counsel to the Loan Parties, with respect to
this Amendment and the joinder of RP as an additional Domestic Borrower, and
(ii) Mallesons Stephens Jacques, Australian counsel to the Loan Parties, with
respect to this Amendment and the joinder of the Australian Guarantors set forth
in clause (f) above, in each case addressed to the Lenders and the
Administrative Agent, dated as of the date hereof, in form and substance
satisfactory to the Administrative Agent;

(l) the Borrowers shall have paid the Administrative Agent, for the account of
the Consenting Lenders (as defined in the Amendment Fee Letter), all remaining
amounts in respect of the Amendment Fee (as defined in the Amendment Fee
Letter); and

(m) the Borrowers shall have paid or reimbursed the Administrative Agent for all
of the reasonable invoiced and unpaid fees and out-of-pocket expenses and
disbursements (in each case, to the extent such invoice was received prior to
the date hereof) of Bingham McCutchen LLP, counsel to the Administrative Agent,
which shall have been incurred by the Administrative Agent in connection with
the preparation, negotiation, execution and delivery of this Amendment or which
otherwise are required to be paid in accordance with Section 17 of the Credit
Agreement.

SECTION 7. Miscellaneous.

(a) Continuing Effect. Except as specifically provided herein, the Credit
Agreement and the other Loan Documents shall remain in full force and effect in
accordance with their respective terms and are hereby ratified and confirmed in
all respects.

(b) No Other Consents or Amendments. Except as expressly provided in this
Amendment, all of the terms and conditions of the Credit Agreement and the other
Loan Documents remain in full force and effect. No consent herein granted or
agreement herein made shall extend beyond the terms expressly set forth herein
for such consent or agreement, nor shall anything contained herein be deemed to
imply any willingness of the Administrative Agent or the Lenders to agree to, or
otherwise prejudice any rights of the Administrative Agent or the Lenders with
respect to, any similar consents or agreements that may be requested for any
future period and this Amendment shall not be construed as a waiver of any other
provision of the Loan Documents or to permit the Borrowers to take any other
action which is prohibited by the terms of the Credit Agreement and the other
Loan Documents. Nothing contained in this Amendment shall in any way prejudice,
impair or effect any rights or remedies of any Lender, the Borrowers or the
Guarantors under the Credit Agreement or the other Loan Documents.

(c) References. From and after effectiveness of this Amendment, all of the terms
and provisions of this Amendment are hereby incorporated by reference into the
Credit Agreement, as applicable, as if such terms and provisions were set forth
in full therein, as applicable.

 

-14-



--------------------------------------------------------------------------------

(d) Governing Law. THE VALIDITY OF THIS AMENDMENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL, PURSUANT
TO NEW YORK GENERAL OBLIGATIONS LAW §5-1401, BE DETERMINED UNDER, GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

(e) Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts (including by facsimile or other
electronic transmission), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. A set of the copies of this
Amendment signed by all the parties shall be lodged with the Borrowers and the
Administrative Agent.

(f) Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

(g) Binding Effect; Assignment. This Amendment shall be binding upon and inure
to the benefit of the Loan Parties, the Administrative Agent and the Lenders and
their respective successors and assigns in accordance with the terms of the
Credit Agreement.

(h) Integration. This Amendment incorporates all negotiations of the parties
hereto with respect to the subject matter hereof and is the final expression and
agreement of the parties hereto with respect to the subject matter hereof. This
Amendment represents the agreement of the parties hereto with respect to the
subject matter hereof, and there are no promises, undertakings, representations
or warranties by any party hereto relative to subject matter hereof not
expressly set forth or referred to herein.

[Remainder of page intentionally left blank.]

 

-15-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Amendment as of the date first above
written.

 

BORROWERS:     GENESEE & WYOMING INC.       By:   /s/ Matthew O. Walsh      
Name:   Matthew O. Walsh       Title:   Senior Vice President and Treasurer    
RP ACQUISITION COMPANY TWO       By:   /s/ Matthew O. Walsh       Name:  
Matthew O. Walsh       Title:   Vice President     QUEBEC GATINEAU RAILWAY INC.
      By:   /s/ Mark W. Hastings       Name:   Mark W. Hastings       Title:  
Secretary and Treasurer     ROTTERDAM RAIL FEEDING B.V.       By:   /s/ Mark W.
Hastings       Name:   Mark W. Hastings       Title:   General Director    
GENESEE & WYOMING AUSTRALIA PTY LTD       By:   /s/ Robert C. Easthope      
Name:   Robert C. Easthope       Title:   Secretary       By:   /s/ Mark W.
Hastings       Name:   Mark W. Hastings       Title:   Director



--------------------------------------------------------------------------------

U.S. GUARANTORS:    

AN RAILWAY, LLC

ARKANSAS LOUISIANA & MISSISSIPPI RAILROAD COMPANY

ATLANTIC & WESTERN RAILWAY, L.P.

BUFFALO & PITTSBURGH RAILROAD, INC.

CAGY INDUSTRIES INC.

CHATTAHOOCHEE BAY RAILROAD INC.

CHATTAHOOCHEE INDUSTRIAL RAILROAD

CHATTOOGA & CHICKAMAUGA RAILWAY CO.

COLUMBUS & GREENVILLE RAILWAY COMPANY

COMMONWEALTH RAILWAY, INCORPORATED

CORPUS CHRISTI TERMINAL RAILROAD, INC.

EAST TENNESSEE RAILWAY, LP

EMONS INDUSTRIES, INC.

EMONS RAILROAD GROUP, INC.

EMONS TRANSPORTATION GROUP, INC.

FIRST COAST RAILROAD INC.

FORDYCE AND PRINCETON R.R. CO.

GALVESTON RAILROAD, LP

GENESEE AND WYOMING RAILROAD COMPANY

GENESEE & WYOMING RAILROAD SERVICES, INC.

GEORGIA CENTRAL RAILWAY, LP

GEORGIA SOUTHWESTERN RAILROAD, INC.

GOLDEN ISLES TERMINAL RAILROAD, INC.

GRIZZARD TRANSFER COMPANY, INC.

GWI CANADA, INC.

GWI INTERNATIONAL LLC

GWI LEASING CORPORATION

GWI RAIL MANAGEMENT CORP.

ILLINOIS & MIDLAND RAILROAD, INC.

KWT RAILWAY, INC.

      By:   /s/ Matthew O. Walsh       Name:   Matthew O. Walsh       Title:  
Vice President



--------------------------------------------------------------------------------

U.S. GUARANTORS:

(CONTINUED)

   

LITTLE ROCK & WESTERN RAILWAY, LP

LOUISIANA & DELTA RAILROAD, INC.

LUXAPALILA VALLEY RAILROAD INC.

MAINE INTERMODAL TRANSPORTATION, INC

MERIDIAN & BIGBEE RAILROAD, LLC

OHIO AND PENNSYLVANIA RAILROAD COMPANY

OHIO CENTRAL RAILROAD, INC.

OHIO SOUTHERN RAILROAD, INC.

P&L JUNCTION HOLDINGS, INC.

PAWNEE TRANSLOADING COMPANY INC.

PORTLAND & WESTERN RAILROAD, INC.

RAIL LINK, INC.

RAIL PARTNERS, L.P.

RAIL SWITCHING SERVICES, LLC

RAILWAY MANAGEMENT INC.

RICEBORO SOUTHERN RAILWAY, LLC

ROCHESTER & SOUTHERN RAILROAD, INC.

RP ACQUISITION COMPANY ONE

SALT LAKE CITY SOUTHERN RAILROAD COMPANY, INC.

SAVANNAH PORT TERMINAL RAILROAD, INC.

SOUTH BUFFALO RAILWAY COMPANY

ST. LAWRENCE & ATLANTIC RAILROAD COMPANY

SUMMIT VIEW, INC.

TALLEYRAND TERMINAL RAILROAD COMPANY, INC.

THE ALIQUIPPA & OHIO RIVER RAILROAD CO.

THE BAY LINE RAILROAD, LLC

THE COLUMBUS AND OHIO RIVER RAIL ROAD COMPANY

THE MAHONING VALLEY RAILWAY COMPANY

THE PITTSBURGH & OHIO CENTRAL RAILROAD COMPANY

THE WARREN & TRUMBULL RAILROAD COMPANY

THE YOUNGSTOWN BELT RAILROAD COMPANY

TOMAHAWK RAILWAY, LP

UTAH RAILWAY COMPANY

VALDOSTA RAILWAY, LP

WESTERN KENTUCKY RAILWAY LLC

WILMINGTON TERMINAL RAILROAD, LIMITED PARTNERSHIP

WILLAMETTE & PACIFIC RAILROAD, INC.

YORK RAIL LOGISTICS, INC.

YORK RAILWAY COMPANY

YOUNGSTOWN & AUSTINTOWN RAILROAD, INC.

      By:   /s/ Matthew O. Walsh       Name:   Matthew O. Walsh       Title:  
Vice President



--------------------------------------------------------------------------------

U.S. GUARANTORS:

(CONTINUED)

    THE DANSVILLE AND MOUNT MORRIS RAILROAD COMPANY       By:   /s/ Matthew O.
Walsh       Name:   Matthew O. Walsh       Title:   Treasurer     MARYLAND
MIDLAND RAILWAY INC.       By:   /s/ Mark W. Hastings       Name:   Mark W.
Hastings       Title:   Vice President     MMID HOLDING INC.       By:   /s/
Mark W. Hastings       Name:   Mark W. Hastings       Title:   President    
ROCHESTER SWITCHING SERVICES INC.       By:   /s/ Natascha B.M Feenstra      
Name:   Natascha B.M. Feenstra       Title:   Assistant Secretary



--------------------------------------------------------------------------------

CANADIAN GUARANTORS:

 

    GENESEE & WYOMING CANADA INC.       By:   /s/ Mark W. Hastings       Name:  
Mark W. Hastings       Title:   Secretary     HURON CENTRAL RAILWAY INC.      
By:   /s/ James Benz       Name:   James Benz       Title:   Director     ST.
LAWRENCE & ATLANTIC RAILROAD (QUEBEC) INC.       By:   /s/ Mark W. Hastings    
  Name:   Mark W. Hastings       Title:   Secretary     MIRABEL RAILWAY, INC.  
    By:   /s/ Mark W. Hastings       Name:   Mark W. Hastings       Title:  
Secretary     SERVICES FERROVIAIRES DE L’ESTUAIRE       By:   /s/ James Benz    
  Name:   James Benz       Title:   Director     WESTERN LABRADOR RAIL SERVICES
INC.       By:   /s/ Matthew O. Walsh       Name:   Matthew O. Walsh      
Title:   Vice President & Treasurer



--------------------------------------------------------------------------------

AUSTRALIAN GUARANTORS:

 

    GWI HOLDINGS PTY LTD       By:   /s/ Robert Easthope       Name:   Robert
Easthope       Title:   Managing Director       By:   /s/ Mark W. Hastings      
Name:   Mark W. Hastings       Title:   Director     GWI HOLDINGS NO. 2 PTY LTD
      By:   /s/ Robert Easthope       Name:   Robert Easthope       Title:  
Director       By:   /s/ Mark W. Hastings       Name:   Mark W. Hastings      
Title:   Director     VIPER LINE PTY LIMITED       By:   /s/ Robert Easthope    
  Name:   Robert Easthope       Title:   Managing Director       By:   /s/ Mark
W. Hastings       Name:   Mark W. Hastings       Title:   Director



--------------------------------------------------------------------------------

AUSTRALIAN GUARANTORS: (CONTINUED)

 

    SA RAIL PTY LIMITED       By:   /s/ Robert Easthope       Name:   Robert
Easthope       Title:   Managing Director       By:   /s/ Mark W. Hastings      
Name:   Mark W. Hastings       Title:   Director     GENESEE AND WYOMING
AUSTRALIA EASTERN PTY LTD.       By:   /s/ Mark Lewis       Name:   Mark Lewis  
    Title:   Director       By:   /s/ Ian F. Hall       Name:   Ian F. Hall    
  Title:   Director



--------------------------------------------------------------------------------

EUROPEAN GUARANTORS:

 

    GENESEE & WYOMING C.V.       By:   /s/ Richard T. O’Donnell       Name:  
Richard T. O’Donnell       Title:   Managing Director of General Partner     GWI
HOLDINGS B.V.       By:   /s/ Matthew O. Walsh       Name:   Matthew O. Walsh  
    Title:   Director A       By:   /s/ R.H.W. Funnekotter       Name:   Rutger
Herman Willem Funnekotter       Title:   Director B     BELGIUM RAIL FEEDING
BVBA       By:   /s/ Matthew O. Walsh       Name:   Matthew O. Walsh      
Title:   Manager



--------------------------------------------------------------------------------

AGENTS:     BANK OF AMERICA, N.A., as Administrative Agent, the Issuing Lender
and the Domestic Swingline Lender       By:   /s/ William A. Cessna       Name:
  William A. Cessna       Title:   Vice President     BANK OF AMERICA, N.A.,
acting through its Canada branch, as Canadian Agent and the Canadian Swingline
Lender       By:   /s/ William A. Cessna       Name:   William A. Cessna      
Title:   Vice President     BANK OF AMERICA, N.A., acting through its London
branch, as European Agent and the European Swingline Lender       By:   /s/
William A. Cessna       Name:   William A. Cessna       Title:   Vice President
    BANK OF AMERICA, N.A., acting through its Australian branch, as Australian
Agent and the Australian Swingline Lender       By:   /s/ William A. Cessna    
  Name:   William A. Cessna       Title:   Vice President



--------------------------------------------------------------------------------

LENDERS:     BANK OF AMERICA, N.A.       By:   /s/ David Meehan       Name:  
David Meehan       Title:   Vice President     BANK OF AMERICA, N.A., acting
through its Canada branch       By:   /s/ David Meehan       Name:   David
Meehan       Title:   Vice President     BANK OF AMERICA, N.A., acting through
its London branch       By:   /s/ David Meehan       Name:   David Meehan      
Title:   Vice President     BANK OF AMERICA, N.A., acting through its Australian
branch       By:   /s/ David Meehan       Name:   David Meehan       Title:  
Vice President



--------------------------------------------------------------------------------

   

DEUTSCHE BANK AG

NEW YORK BRANCH

as Domestic Lender

      By:   /s/ Oliver Schwarz       Name:   Oliver Schwarz       Title:  
Director       By:   /s/ Wolfgang Winter       Name:   Wolfgang Winter      
Title:   Managing Director



--------------------------------------------------------------------------------

   

DEUTSCHE BANK AG

LONDON BRANCH

as European Lender

      By:   /s/ T. Hallaways       Name:   T. Hallaways       Title:   Vice
President       By:   /s/ Julian Puddick       Name:   Julian Puddick      
Title:   Vice President



--------------------------------------------------------------------------------

   

DEUTSCHE BANK AG

CANADA BRANCH

as Canadian Lender

      By:   /s/ Eian Szlak       Name:   Eian Szlak       Title:   Vice
President       By:   /s/ Marcellus Leung       Name:   Marcellus Leung      
Title:   Assistant Vice President



--------------------------------------------------------------------------------

    KEY BANK NATIONAL ASSOCIATION       By:   /s/ David M. Morris       Name:  
David M. Morris       Title:   Vice President



--------------------------------------------------------------------------------

    RBS CITIZENS, NATIONAL ASSOCIATION       By:   /s/ Paul G. Feloney, Jr.    
  Name:   Paul G. Feloney, Jr.       Title:   Senior Vice President



--------------------------------------------------------------------------------

    JPMORGAN CHASE BANK, N.A.       By:   /s/ D. Scott Farquhar       Name:   D.
Scott Farquhar       Title:   Vice President



--------------------------------------------------------------------------------

   

JPMORGAN CHASE BANK, N.A.

Toronto Branch

      By:   /s/ Steve Voigt       Name:   Steve Voigt       Title:   Senior Vice
President



--------------------------------------------------------------------------------

    BRANCH BANKING AND TRUST COMPANY       By:   /s/ Robert M. Searson      
Name:   Robert M. Searson       Title:   Senior Vice President



--------------------------------------------------------------------------------

    TD BANK, N.A.       By:   /s/ Mario daPonte       Name:   Mario daPonte    
  Title:   Senior Vice President



--------------------------------------------------------------------------------

    PNC BANK, NATIONAL ASSOCIATION, as successor to National City Bank       By:
  /s/ Robert M. Martin       Name:   Robert M. Martin       Title:   Senior Vice
President



--------------------------------------------------------------------------------

    SUNTRUST BANK       By:   /s/ Tesha Winslow       Name:   Tesha Winslow    
  Title:   Vice President



--------------------------------------------------------------------------------

    COÖPERATIEVE RABOBANK ROTTERDAM U.A.       By:   /s/ R.H. Boersema      
Name:   R.H. (Renze) Boersema       Title:   Senior Relationship Manager      
By:   /s/ J.M. de Jong       Name:   J.M. (Jitske) de Jong       Title:  
Relationship Manager       By:   /s/ A.P.B. van de Velde       Name:   A.P.B.
(Arjen) van de Velde       Title:   Deputy Regional Manager



--------------------------------------------------------------------------------

    AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED       By:   /s/ John W. Wade
      Name:   John W. Wade       Title:   Deputy General Manager         Head of
Operations and Infrastructure



--------------------------------------------------------------------------------

    CITIBANK, N.A.       By:   /s/ James J. McCarthy       Name:   James J.
McCarthy       Title:   Managing Director & Vice President



--------------------------------------------------------------------------------

   

NATIONAL AUSTRALIA BANK LIMITED

ABN 12 004 044 937

      By:   /s/ Courtney Cloe       Name:   Courtney Cloe       Title:  
Director



--------------------------------------------------------------------------------

    PNC BANK, NATIONAL ASSOCIATION       By:   /s/ Robert M. Martin       Name:
  Robert M. Martin       Title:   Senior Vice President



--------------------------------------------------------------------------------

    SOVEREIGN BANK       By:   /s/ William Conlan       Name:   William Conlan  
    Title:   Vice President



--------------------------------------------------------------------------------

    BANK OF THE WEST       By:   /s/ Sidney Jordan       Name:   Sidney Jordan  
    Title:   Vice President